           Case 2:18-cr-00295-CB Document 53 Filed 09/09/21 Page 1 of 2




                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF PENNSYLVANIA


UNITED STATES OF AMERICA,                       )
                                                )        Criminal No. 18-295
                        v.                      )
                                                )        Judge Cathy Bissoon
KYLE RESHAUD GOOSBY,                            )
                                                )
                        Defendant.              )


                                                ORDER

        Defendant’s Motion (Docs. [50]) for compassionate release, based on the COVID-19

pandemic, will be denied.

        Defendant argues that his hypertension and asthma merit a reduction in his sentence. He

provides medical records of his treatment and diagnosis of hypertension, which appear to be

managed without acute issues. Doc. 50-1 at pg. 3. Nor does Defendant’s asthma appear to be a

significant health concern, as he has not suffered any recent asthma attacks nor been hospitalized

for respiratory distress for the past five years. Id. at pg. 4.

        Nevertheless, Defendant’s health conditions are not dispositive. Rather, the Court is

required to balance Defendant’s health conditions against the Section 3553 factors that resulted

in his original sentence. Here, even if the Court were to assume that Defendant’s medical

conditions rendered him susceptible to illness, the Court finds release unjustified given the

nature, circumstances and seriousness of Defendant’s offense, and the needs for just punishment

and deterrence. Defendant has served less than half of his 78-month sentence for drug

trafficking and possession of firearms in furtherance of his drug trafficking activity. Defendant

does not provide any other extraordinary and compelling reasons for release.
          Case 2:18-cr-00295-CB Document 53 Filed 09/09/21 Page 2 of 2




       Having weighed the specific facts and circumstances regarding Defendant, the status of

the COVID-19 pandemic along with Defendant’s medical conditions and all of the

considerations in Section 3553, the Court cannot agree that release is warranted. For these

reasons, Defendant’s Motion (Doc. 50) for compassionate release is DENIED.

       IT IS SO ORDERED.



September 9, 2021                                   s\Cathy Bissoon
                                                    Cathy Bissoon
                                                    United States District Judge

cc (via ECF email notification):

All Counsel of Record

cc (via U.S. Mail)

Kyle Goosby, 39200-068
FCI Hazelton
P.O. Box 5000
Bruceton Mills, WV 26525




                                                2
